Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 9, 2016

                                       No. 04-16-00598-CV

                                       Arturo CARRILLO,
                                            Appellant

                                                 v.

          HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO, TEXAS,
                                Appellee

                   From the County Court at Law No. 10, Bexar County, Texas
                                Trial Court No. 2016CV03830
                         Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
       Appellant’s brief was due on November 28, 2016. On November 28, 2016, appellant
informed this court that he would file a motion for an extension of time in which to file his brief.
Neither the brief nor a motion for extension of time has been filed.

        We, therefore, ORDER appellant to file, on or before December 22, 2016, his appellant’s
brief or a motion for extension of time in which to file the brief. If appellant fails to file a brief
or the motion by December 22, 2016, we will dismiss the appeal for want of prosecution. See
TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if
appellant has failed to comply with a court order).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court